DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to a supplemental amendment filed 04/27/2021, with a request for continued examination filed 04/16/2027.
Claims 1-5, 7-9, 11-14, and 16-22 are pending.
Claims 1 and 8 are amended.
Claim 15 is cancelled.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2027 has been entered.

Response to Arguments

Applicant’s arguments filed 04/27/2021 have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5, 7-9, 11-14, 17, and 20-22are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Publication No. 2012/0303674 to Boensch et al., (hereinafter Boensch), in view of US Patent Publication No. 2017/0139403 to Saitou (hereinafter Saitou), in further view of US Patent Publication No. 2016/0167186 to Chan et al., (hereinafter Chan), and in further view of US Patent Publication No. 2018/0032058 to Mizuno et al., (hereinafter Mizuno)


Regarding claim 1, Boensch teaches a machining device, for machining workpieces (Tools for machining materials, see P54, P57, Boensch), comprising: 
at least one functional unit for carrying out a function in the machining device (Tool, including all processing units required to carry out implementation of programming, settings, parameters, and physical processing of a material, are being interpreted as “at least one functional unit…”, see P57, P12-13, P30-31, P55, 64-65, 68, 71, Boensch); and a data communication link configured to receive device-related data from an external database, wherein the received device-related data are machining-specific parameters with which an improvement of the machining quality can be achieved (A database containing machining related data, including parameter settings, recommendations, parameters, etc., is used for improving production, see P31, P64-65, P73-74, P70-71, P67-68, P12-13, P30-31, P55, 64-65, p6-7, , 26Figs. 1-4, Boensch) and which have been stored in the external database by another machining device and thereby made available (A database containing machining related data, wherein parameter settings, recommendations, parameters, etc., is brought together from various machines and provided for access by a different machining client, see P64, P73-74, P70-71, P67-68, P12-13, P30-31, P55, 64-65, p6-7, , 26Figs. 1-4, Boensch), in order to make the received device-related data available to an operator of the machining device and/or to provide the received device-related data to the at least one functional unit (Communications link to a database containing machining related data, wherein settings, recommendations, parameters, etc., can be obtained and provided for the machining, see P12-13, P30-31, P55, 64-65, 68, 71, Figs. 1-4, Boensch), a control or selection of the at least one functional unit being based on the received device-related data (Settings, etc., are data selections adapted for controlling a machine to process a material, see P12-13, P30-31, P27, P55, 64-65, 68, 71, Figs. 1-4, Boensch).

Boensch does not explicitly teach wherein a received device-related data are optimized machining-specific parameters; wherein a machining device comprises at least one workpiece detection device for detecting workpiece parameters comprising elasticity modulus, density, thickness, or layer thickness, wherein a data communication link of a machining device is configured to receive data, that is made available by a database, and that is pre-selected based on the workpiece parameters detected by the at least one workpiece detection device of the machining device, wherein the machining device is configured to detect device measurement values comprising drive load, vibrations at a tool and/or at the machining device, or a feed speed, and wherein the machining device is configured to determine, based on the device measurement values, whether workpiece machining carried out is a stable machining or not, and accordingly whether to transmit the device-related data comprising machining-specific parameters to an external database or not.

However, Saitou from the same or similar field of machining, teaches wherein a received device-related data are optimized machining-specific parameters (Optimal cutting conditions, which are known machining parameters, see P14, P7, P9-11, P13-14, Saitou. See Tolouei-Rad in relevant prior art); and Saito also teaches device-related data from one machine made available to another (Device related data from a machine is sent to a main numerical controller computer database, which is shared database such that a second (and other) machines can access said database and data, where the data includes tool and processing parameters, see P10-11, P13-14, Saitou).
It would have been obvious to a person of ordinary skill in the art before the filing date of the and incorporating shared database, as taught by Saitou.  
One of ordinary skill in the art would have been motivated to do this modification in order to better streamline and share accumulated data and knowledge among machines to facilitate usage of optimal process conditions (see P14, P7-8, Saitou). 

Boensch does not explicitly teach wherein a machining device comprises at least one workpiece detection device for detecting workpiece parameters comprising elasticity modulus, density, thickness, or layer thickness, wherein a data communication link of a machining device is configured to receive data, that is made available by a database, and that is pre-selected based on the workpiece parameters detected by the at least one workpiece detection device of the machining device, wherein the machining device is configured to detect device measurement values comprising drive load, vibrations at a tool and/or at the machining device, or a feed speed, and wherein the machining device is configured to determine, based on the device measurement values, whether workpiece machining carried out is a stable machining or not, and accordingly whether to transmit the device-related data comprising machining-specific parameters to an external database or not.

However, Chan from the same or similar field of machine tool for workpiece machining, teaches wherein a machining device comprises at least one workpiece detection device for detecting workpiece parameters comprising elasticity modulus, density, thickness, or layer thickness, wherein a data communication link of a machining device is configured to receive device-related data, that is made available by an database, and that is pre-selected based on the workpiece parameters detected by the at least one workpiece detection device of the machining device (Material properties of a workpiece are detected, including thickness, elasticity, shape, etc.,, and are considered for selection of suitable processes parameters of a machining for a processing operation from a stored data base, thus the process parameter proposal is pre-selected based on workpiece parameters, including control parameters and recommendation on process parameter, both based on workpiece detection, see P14-16, P18-20, P43, P30, 29, P35-P36, P2, P5-6,  P1, Chan).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating detecting material 
One of ordinary skill in the art would have been motivated to do this modification in order to select the most suitable process parameters for a give type of material to be processed (see P14-16, P18-20, P43, P30, 29, P35-P36, P2, P5-6,  P1, Chan). 


Boensch does not explicitly teach wherein a machining device is configured to detect device measurement values comprising drive load, vibrations at a tool and/or at a machining device, or a feed speed, and wherein the machining device is configured to determine, based on the device measurement values, whether workpiece machining carried out is a stable machining or not, and accordingly whether to transmit data comprising machining-specific parameters to a database or not.
However, Mizuno from the same or similar field of machine tools, teaches wherein a machining device is configured to detect device measurement values comprising drive load, vibrations at a tool and/or at a machining device, or a feed speed (Machining measurements including vibrations, drive values, P49-50, P39, Mizuno), and wherein the machining device is configured to determine, based on the device measurement values, whether workpiece machining carried out is a stable machining or not, and accordingly whether to transmit the data comprising machining-specific parameters to a database or not (Depending on machining execution information, the suitability of machining data is determined as to whether to transmit machining specific data to shared database, such that best possible data is sent, see P49-50, P39, Mizuno).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating decision to include certain data based on measured values, as taught by Mizuno.  
One of ordinary skill in the art would have been motivated to do this modification in order to accumulate and maintain the best information regarding machining know-how in view of improving machining techniques for machining quality (see P14, P49-50, Mizuno). 


Regarding claim 5, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch further teaches the data communication link further being configured to transmit device-related data collected at the machining device to the external database (Data sent from tools to server database, see P22-23, P17, Boensch). 



Regarding claim 7, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch further teaches a database server for storing device related-data of machining devices (Server with database, see Abs, P58, Boensch), comprising: a data communication link configured to receive device-related data from a first machining device (Communications link to a database, where a server receives information from a plurality of machining tools. One tool is a first machine device, see P22-23, P12, P58, Figs. 1-4, Boensch), and to make stored device-related data available for a second machining device, using a database (Communications link to a database containing machining related data, wherein settings, recommendations, parameters, etc., can be obtained and provided for the machining devices, see P12-13, P30-31, P55, 64-65, 68, 71, Figs. 1-4, Boensch), wherein each of the first and the second machining devices are according to the machining device of claim 1 (see claim 1, above and figs.); at least one processor configured to process the device-related data received from the first machining device (Received data analyzed by server, see P23, Boensch); and at least one memory for storing the processed device-related data (Data analyzed by server and stored in database, which is a memory, see P22-P23, P75, Boensch). 


Regarding claim 8, Boensch teaches a system for sharing device-related data using remote data transmission, of machining devices for machining of workpieces (Communications link to a database containing machining related data, wherein settings, recommendations, parameters, etc., can be obtained and provided for a plurality machining devices, see Figs. 1-4, P12-13, P30-31, P55, 64-65, 68, 71, Boensch), comprising: a main computer for creating and providing a database in which the device-related data is to be managed (Server with database, see Abs, P58, Boensch); a first workstation of a first machining device, the first workstation for connecting to the main computer via a data communication link (Communications link to a database from a plurality of machining tool clients. One tool is a first workstation, see P22-23, P12, P58, Figs. 1-4, Boensch); and a second workstation of a second machining device, the second workstation for connecting to the main computer via a data communication link (Communications link to a database from a plurality of machining tool clients. A different tool from a plurality of tool clients is a second workstation, see P22-23, P12, P58, Figs. 1-4, Boensch), wherein at least one of the first and second workstations is configured to cause the device-related data to be stored in the database of the main computer, the main computer making the device-related data available to the other of the first and second workstations (Communications link to a database containing machining related data, wherein settings, recommendations, parameters, etc., can be obtained and provided for access by a different machining client, see P73-74, P70-71, P67-68, P12-13, P30-31, P55, 64-65, p6-7, , 26Figs. 1-4, Boensch), wherein the device-related data comprises machining-specific parameters, which comprises at least one of the following parameters: a type of workpiece, a material to be processed, a tool type, a tool material, or method parameters, wherein the method parameters comprise a feed rate, a rotational speed, a cutting speed, a cutting force, a temperature, a material amount, excipients, a surface quality, a quality, or a tool life (Data includes tool, material, and process data parameters, see P17, P14, P12, P20, P22-23, P63, Boensch), and the device-related data are machining-specific parameters with which an improvement of the machining quality can be achieved (A database containing machining related data, including parameter settings, recommendations, parameters, etc., is used for improving production, see P31, P64-65, P73-74, P70-71, P67-68, P12-13, P30-31, P55, 64-65, p6-7, , 26Figs. 1-4, Boensch). 

Boensch does not explicitly teach wherein a received device-related data are optimized machining-specific parameters; wherein a first or second machining device including the at least one of the first and second workstations comprises at least one workpiece detection device for detecting workpiece parameters comprising elasticity modulus, density, thickness, or layer thickness, wherein a first or second machining device is configured to detect device measurement values comprising drive load, vibrations at a tool and/or at the first 

However, Saitou from the same or similar field of machining, teaches wherein a received device-related data are optimized machining-specific parameters (Optimal cutting conditions, see P14,  P7, P9-11, P13-14, Saitou); Saitou also teaches wherein at least one of a first and second workstations is configured to cause device-related data to be stored in a database of a main computer, the main computer making the device-related data available to the other of the first and second workstations (Device related data from a machine is sent to a main numerical controller computer database, which is shared database such that a second (and other) machines can access said database and data, where the data includes tool and processing parameters, see P10-11, P13-14, Saitou).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating shared database, as taught by Saitou.  
One of ordinary skill in the art would have been motivated to do this modification in order to better streamline and share accumulated data and knowledge among machines to facilitate usage of process conditions (see P14, P8, Saitou). 


Boensch does not explicitly teach wherein a first or second machining device including the at least one of the first and second workstations comprises at least one workpiece detection device for detecting workpiece parameters comprising elasticity modulus, density, thickness, or layer thickness, wherein a first or second machining device is configured to detect device measurement values comprising drive load, vibrations at a tool and/or at the first machining device, or a feed speed, and wherein at least one of the first and second workstations is configured to determine, based on the device measurement values, whether workpiece machining carried out is a stable machining or not, and accordingly whether to transmit the machining-specific parameters to a main location or not.

However, Chan from the same or similar field of machine tool for workpiece machining, teaches wherein a first or second machining device including the at least one of the first and second workstations comprises at least one workpiece detection device for detecting workpiece parameters comprising elasticity modulus, density, thickness, or layer thickness (Material properties of a workpiece are detected, including thickness, elasticity, shape, etc.,, and are considered for selection of suitable processes parameters of a machining for a processing operation from a stored data base, thus the process parameter proposal is pre-selected based on workpiece parameters, including control parameters and recommendation on process parameter, both based on workpiece detection, see P14-16, P18-20, P43, P30, 29, P35-P36, P2, P5-6,  P1, Chan).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating detecting material properties to provide processing parameters, as taught by Chan.  
One of ordinary skill in the art would have been motivated to do this modification in order to select the most suitable process parameters for a give type of material to be processed (see P14-16, P18-20, P43, P30, 29, P35-P36, P2, P5-6,  P1, Chan). 


Boensch does not explicitly teach wherein a first or second machining device is configured to detect device measurement values comprising drive load, vibrations at a tool and/or at the first machining device, or a feed speed, and wherein at least one of the first and second workstations is configured to determine, based on the device measurement values, whether workpiece machining carried out is a stable machining or not, and accordingly whether to transmit the machining-specific parameters to a main location or not.
However, Mizuno from the same or similar field of machine tools, teaches a first or second machining device is configured to detect device measurement values comprising drive load, vibrations at a tool and/or at the first machining device, or a feed speed (Machining measurements including vibrations, drive values, P49-50, P39, Mizuno), and wherein at least one of the first and second workstations is configured to determine, based on the device measurement values, whether workpiece machining carried out is a stable machining or not, and accordingly whether to transmit the machining-specific parameters to a main location or Depending on machining execution information, the suitability of machining data is determined as to whether to transmit machining specific data to shared database, such that best possible data is sent, see P49-50, P39, Mizuno).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating decision to include certain data based on measured values, as taught by Mizuno.  
One of ordinary skill in the art would have been motivated to do this modification in order to accumulate and maintain the best information regarding machining know-how in view of improving machining techniques for machining quality (see P14, P49-50, Mizuno). 


Regarding claim 9, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch further teaches wherein the main computer is a web server which has a World Wide Web address and is configured to create an internet connectivity for the transmission of device-related data between the first and second workstations (Communications is via known means, such as Internet, which has an IP address, see P53, P12, P54, Boensch). 



Regarding claim 11, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch further teaches each of first and second workstations having a unique means of identification compared to a main computer, via which the main computer is configured to uniquely assign device-specific data received from the respective workstation (Each tool has identification data, see P28,  P12, P14, P20, Boensch). 


Regarding claim 12, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch further teaches device-related data stored by one of a first and second workstations in a database being made anonymously available to the other of the first and second workstations (Data stored in database can be made available to others, but rendered anonymous, see P39-40, P23, P27, Boensch). 


Regarding claim 13, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch further teaches device-related data stored in a database being not made directly available to other of first and second workstation, but rather being provided in a form of average values or interpolated values (Data is collected from various sources and statistically evaluated and made available to others, see P23, Boensch). 


Regarding claim 14, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch further teaches at least one of a first and second workstations for transmitting device-specific data to a main computer automatically and/or at an instruction of an operator of the corresponding machining device (Automatic or manual data read for entering, see P34 P77, Boensch). 



Regarding claim 17, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch further teaches data sets stored in a database being able to assessed with regard to their integrity (Data is safeguarded for consistency and deviations (i.e. “integrity”), see P25, P23, Boensch). 




Claim 20 is rejected on the same grounds as claims 7, and 8.
Claim 21 is rejected on the same grounds as claim 9.
Claims 2, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Boensch, in further view of Saitou, in view of Chan, in view of Mizuno, and in further view of   US Patent Publication No. 2013/0184839 to Bauer et al., (hereinafter Bauer).
	

Regarding claim 2, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch implies at least one functional unit being a processor and the processor using device-related data to control a machining device (It is implied, if not inherent, that a processor required/used to carry out the machining of a work piece based on obtained settings, recommendation, parameters, see P57, P12-13, P30-31, P55, 64-65, 68, 71, Boensch). 
However, Bauer explicitly teaches at least one functional unit being a processor and the processor using device-related data to control a machining device (Processor used for operating a machine based on device related data parameters and optimized data, see P82-83, P85-86, P48, P41-P43, Bauer).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating a processor, as 
One of ordinary skill in the art would have been motivated to do this modification in order to operate a machine tool (see P82-83, P85-86, P48, P41-P43, Bauer). 


Regarding claim 18, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch does not explicitly teach data sets being able to be linked with one another in a database in order to be able to store different alternative proposals. 
Bauer from the same or similar field of machine tool for workpiece machining and use of stored (shared) expert knowledge, teaches data sets being able to be linked with one another in a database in order to be able to store different alternative proposals (Proposals and alternate proposals provided via linked data bank, see P16-17, P25, Bauer).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating different proposals, as taught by Bauer.  
One of ordinary skill in the art would have been motivated to do this modification in order to select the most suitable proposal for given circumstance (see P16, Bauer). 


Claim 22 is rejected on the same grounds as claim 8 and 18.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boensch, in further view of Saitou, in further view of Chan, in further view of Mizuno, and in further view of US Patent Publication No. 2017/0182612 to Balaji et al., (hereinafter Balaji).


Regarding claim 3, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch further teaches at least one functional unit being a tool or a machining aggregate, and the tool or the machining aggregate being selected or controlled based on the received device-related data (Tool used to process material, where the processing is done based on downloaded or adapted settings and parameters, see p10 recoat, P57, P12-13, P30-31, P55, 64-65, 68, 71, p22, Boensch). 

Boensch does not explicitly teach a tool or a machining aggregate comprising a spray head, a coating aggregate, or a hot air aggregate.
However, Balaji from the same or similar field of machine tools teaches a tool or a machining aggregate comprising a spray head, a coating aggregate, or a hot air aggregate (Machining component includes a spray nozzle that sprays a coating, as well as an air component, and device data is obtained from database, see P27-28, P12, P43, P2, Figs., Balaji.
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating an intended use machining component including spray coating, or air component, as taught by Balaji.  
One of ordinary skill in the art would have been motivated to do this modification in order to better perform an intended desired operation, specifically spraying a coating to improve machining and extend machine service life (see P28, Balaji). 



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boensch, in view of Saitou, in view of Chan, in further view of Mizuno, and in further view of US Patent Publication No. 2008/0210649 to Faust (hereinafter Faust).


Regarding claim 4, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch implies a machining device being configured to query a device-related data by tool type, tool number, workpiece parameter, device type, and/or manufacturer, from the external database (Tool user is able to obtain information for specific tool, etc., see P31, P37, Fig. 7, Fig. 8, P74-75, Boensch). 
However, Faust from the same or similar field of machine tools explicitly teaches to query a device-related data by tool type, tool number, workpiece parameter, device type, and/or manufacturer, from a database (Search queries can be made for data on the basis of tool parameters, see P69-71,  Faust).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating certain query criteria, as taught by Faust.  
One of ordinary skill in the art would have been motivated to do this modification in order to better obtain desired information regarding a particular configuration (see P69-71, Faust). 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boensch, in view of Saitou, in view of Chan, in view of Mizuno, and in further view of US Patent Publication US 2009/0110499 to Inagaki (hereinafter Inagaki).

Regarding claim 19, the combination of Boensch, Saitou, Chan, and Mizuno teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch further teaches automatic transmitting of device-related data, to a main computer (Tool information transmitted to a server, see Figs. 1-4, P58, P34, P77, p22, Boensch)


However, Inagaki from the same or similar field of machine tool for workpiece machining, teaches transmission of device-related data, only then taking place if vibration values at a machining device are below a preset threshold value (Machine state information transmitted to storage when vibration is suppressed below a threshold, see P61, P10, Inagaki).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating consideration of vibration and storage based on vibration, as taught by Inagaki.  
One of ordinary skill in the art would have been motivated to do this modification in order to better obtain machining state parameters that are known to provide stable processing (see P61, Inagaki). 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boensch, in further view of Saitou, in view of Chan,  in view of Mizuno, in further view of Faust, and in further view of US Patent Publication No. 2006/0058908 to Kamiya et al., (hereinafter Kamiya).

Regarding claim 16, the combination of Boensch, Saitou, Chan, Mizuno, and Faust teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Boensch implies a database provided by a main computer being searchable based on one or more of the following categories: tool type, tool number, and a product data, wherein the product data comprises a material, workpiece dimensions, strength, device type, and a manufacturer  (Tool user is able to obtain information for specific tool and material, etc., see P31, P37, Fig. 7, Fig. 8, P74-75, Boensch). 
However, Faust from the same or similar field of machine tools explicitly teaches a database provided by a main computer being searchable based on one or more of the following categories: tool type, tool number, and a product data, wherein the product data comprises a material, workpiece dimensions, strength, device Search queries can be made for data on the basis of tool parameters, see P69-71, Faust).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating certain query criteria, as taught by Faust.  
One of ordinary skill in the art would have been motivated to do this modification in order to better obtain desired information regarding a particular configuration (see P69-71, Faust). 

However, Kamiya from the same or similar field of machine tools explicitly teaches a database provided by a main computer being searchable based on one or more of the following categories: tool type, tool number, and a product data, wherein the product data comprises a material, workpiece dimensions, strength, device type, and a manufacturer (Search queries can be made for data on the basis of workpiece, see P126, P133, Kamiya).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the machining as described by Boensch and incorporating certain query criteria, as taught by Kamiya.  
One of ordinary skill in the art would have been motivated to do this modification in order to better obtain desired information regarding a particular configuration (see P69-71, Faust). 
	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Albert, “Getting To Know Knowledge-Based Machining” Modern Machine Shop, 2002, accessed at https://web.archive.org/web/20130312132940/https://www.mmsonline.com/articles/getting-to-know-knowledge-based-machining , 7 page print out, teaches fundamentals of knowledge based machining, including data stored in a database, capturing knowledge, and editing of the knowledge base.
Becker et al., German Patent Publication No. DE102009000938B4, teaches a machine tool with 

Jones et al., US Patent No. 10,466,681, teaches machining knowledge base based on parts properties and that knowledge bases enhance apprentice operator’s training and experienced operator’s productivity.

Oguchi, Japanese Patent Publication No. JP2006-107073A, teaches information sharing for a plurality of users of optimum working conditions for machine tool. Also teaches sensors monitoring machining and analyzing said information.


Tolouei-Rad, “An intelligent approach to high quantity automated machining”, Journal of Achievements in Materials and Manufacturing Engineering, Vol 47 Iss. 2, August 2011, pgs. 195-204, teaches cutting conditions comprising various machine parameters, and stability requirements. Also teaches a knowledge based expert system that captures knowledge of specialists so as to allow less experienced operators to use a system.

Wolf et al., WIPO Patent Publication No. WO2015015015A1, teaches vibrations of a machine tool monitored by a sensor, wherein said vibrations are often caused by sub-optimal operation of the machine tool by inexperienced operators.


Rubio et al., “Model-based expert system to automatically adapt milling forces in Pareto
optimal multi-objective working points”, Expert Systems with Applications 40 (2013) pgs. 2312–2322, teaches expert system based machining that includes combining experience and knowledge from experts and operators. Also teaches detecting and suppressing chatter vibration.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117